DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0045], line 7, “to” should be removed.
[0058], line 2, “body 161” should be --body 171--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the conduit is tapered (i.e. diminished in size) from the first end to the second end.  Recalling that claim 1 recites that the one or more bellows is disposed adjacent to the second end, this would mean that the bellows is adjacent the smaller end of the conduit.  However, as disclosed in Figs. 3-15, the bellows is adjacent the end of the conduit having the greater diameter.  It is therefore unclear whether Applicant intends to claim that the conduit is tapered from the first end to the second end, or from the second end to the first end.  For further examination, the claim will be interpreted as the latter, in line with the figures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauder (EP 1428994).
Regarding claim 1, Stauder discloses (Fig. 4) a conduit, comprising: a first end (at left mounting flange 8) configured to couple to a metering system (while not explicitly disclosed, this functional limitation does not result in a structural difference from the prior art); a second end (at right mounting flange 8) configured to couple to a pipe (open end 2); one or more bellows (elastic portion 3’, bellows 5) disposed adjacent to the second end and configured to enable the conduit to flex adjacent to the second end; and a substantially rigid portion (rigid section 3”) extending generally longitudinally from the first end to the one or more bellows, wherein the substantially rigid portion substantially rigidly supports the conduit between the first end and the one or more bellows.
Regarding claim 2, Stauder further discloses (Fig. 4) that the conduit is tapered from the second end to the first end.
Regarding claim 5, Stauder further discloses (Fig. 4) that the one or more bellows (5) are generally circular.
Regarding claim 8, Stauder further discloses (Fig. 4) that the conduit is configured to couple to the metering system and to the pipe via press fit connections ([0012]; plug-in connections may be provided, implying a press fit joint).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder as applied to claim 1 above, and further in view of Thomas (U.S. 5,882,046).
Regarding both claims, Stauder discloses the elements of claim 1 as described above, but does not disclose a first sealing ring at the first end configured to form a seal between the first end and the metering system, or a second sealing ring at the second end configured to form a seal between the second end and the pipe.
However, Thomas discloses (Fig. 1-3) a flexible hose coupler (202) comprising a first sealing ring (gaskets 114a, 220a, 320a) at a first end configured to form a seal between the first end and a conduit, and a second sealing ring (gaskets 114b, 220b, 320b) at a second end configured to form a seal between the second end and a conduit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include sealing rings at either or both ends of the conduit of Stauder in order to provide fluid-tight seals and permit limited relative movement between the conduit and the pipes attached.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stauder as applied to claim 1 above, and further in view of Le Devehat (FR 2747175).
Stauder discloses the elements of claim 1 as described above, but does not disclose that the one or more bellows are generally angular.
However, Le Devehat discloses (Fig. 1) a flexible conduit connector wherein one or more bellows (bellows 10) are generally angular.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the bellows of Stauder angular instead of circular.  Both are suitable arrangements for flexible conduit bellows, and such a modification is a design choice which would not produce unexpected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stauder as applied to claim 1 above, and further in view of Streit (U.S. 4,050,721).
Stauder discloses the elements of claim 1 as described above, but does not disclose that the substantially rigid portion comprises one or more ribs extending generally longitudinally from the first end to the one or more bellows, wherein the one or more ribs substantially rigidly support the conduit between the first end and the one or more bellows.
However, Streit discloses (Fig. 1-5) a reinforced plastic pipe for coupling with other pipes, wherein a substantially rigid portion comprises one or more ribs (exterior longitudinal reinforcing ribs 128) extending generally longitudinally from the first end to the one or more bellows, wherein the one or more ribs substantially rigidly support the conduit between the first end and the one or more bellows.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include longitudinal reinforcing ribs on the substantially rigid portion of Stauder in order to strengthen the rigid section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halkyard (U.S. 2014/0265310) Fig. 1-2; tapered connector with bellows and rigid section.
Hui (U.S. 2014/0311598) rigid sections of flow divider/pipe connector having longitudinal ribs.
Johnson (U.S. 2017/0000017) Fig. 5-8; tapered conduit connector between meter and hose.
Maus (DE 101 64 036) tapered pipe connector with bellows and rigid section.
Weiste (U.S. 6,443,671) conduit with bellows end and rigid section having tapered sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671